Name: 77/433/EEC: Commission Decision of 15 June 1977 authorizing the Italian Republic not to apply the premium system for the non-marketing of milk and milk products and the conversion of dairy herds (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: animal product;  Europe;  agri-foodstuffs;  agricultural structures and production
 Date Published: 1977-07-08

 Important legal notice|31977D043377/433/EEC: Commission Decision of 15 June 1977 authorizing the Italian Republic not to apply the premium system for the non-marketing of milk and milk products and the conversion of dairy herds (Only the Italian text is authentic) Official Journal L 170 , 08/07/1977 P. 0030 - 0030Commission Decisionof 15 June 1977authorizing the Italian Republic not to apply the premium system for the non-marketing of milk and milk products and the conversion of dairy herds(Only the Italian text is authentic)(77/433/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Economic Community,Having regard to Council Regulation (EEC) No 1078/77 of 17 May 1977 introducing a system of premiums for the non-marketing of milk and milk products and the conversion of dairy herds [1], and in particular Article 7 (j) thereof,Whereas the criteria for the non-application of the premium system, referred to in Article 1 (2) of Regulation (EEC) No 1078/77, are met in the Italian Republic, where the number of dairy cows was reduced by 21,6 % between 1 January 1969 and 31 December 1975; whereas that Member State should therefore be authorized not to apply Regulation (EEC) No 1078/77;Whereas, moreover, this Decision does not release the Italian Republic from any obligations arising from the application of the premium system in other Member States;Whereas the measures provided for in this Decision are in accordance with the opinion of the Management Committee for Milk and Milk Products,HAS ADOPTED THIS DECISION:Article 1The Italian Republic is hereby authorized not to apply the system laid down in Regulation (EEC) No 1078/77.Article 2This Decision is addressed to the Italian Republic.Done at Brussels, 15 June 1977.For the CommissionFinn GundelachVice-President[1] OJ L No 131, 26. 5. 1977, p. 1.--------------------------------------------------